Case 3:19-cv-02074-G-BK Document 273 Filed 06/21/21 Page 1of4 PagelD 11659

LLERK US DISTRICT CouRT
NORTHERN DIST OF
AFFIDAVIT OF PROCESS SERVER FILED "

United States District Court for the Northern District of Texas, 1 JUN 21 AM 9: 32

National Rifle Association of America Attorney: Brian Mason DEPUTY ecerk___s Win
Plaintiff(s), Dorsey & Whitney LLP
VS 300 Crescent Ct., #400
. Dallas TX 75201
Ackerman McQueen, Inc., et al | af il | ii ll Ht | i
fend .
Defendant(s) #268355"

Case Number: 3:19-cy-2074G

Legal documents received by Special Delivery Service, Inc on 06/10/2021 at 3:39 PM to be served upon Joshua
Powell at 1220 North Fillmore St., #300, Arlington, VA 22201

I, Rachel] Vogel, swear and affirm that on June 16, 2021 at 1:21 PM, I did the following:

Served Joshua Powell by delivering a conformed copy of the Subpoena to Testify at a Deposition in a Civil Action;
Witness Check for $40.00 to Colleen F. Gallagher as Spouse of Joshua Powel) ai 1220 North Fillmore St, #300 ,
Arlington, VA 22201.

Description of Person Accepting Service:
Sex: Female Age: 50 Height: 5ft4in-5ft8in Weight: 100-130 Ibs Skin Color: Caucasian Hair Color: Blonde

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is rue and correct and that |
am a professiona) process server over the age of 18 and have no interest in the above legal matter.

4 E a7 | Internal Job ID:266355 nnn

Rachel Vogel
Process Server

 

Special Delivery Service, Inc

5470 LBJ Freeway

Dallas TX 75240

214-866-3200

Marie.Garcia @specialdelivery.com

 
Case 3:19-cv-02074-G-BK Document 273 Filed 06/21/21 Page 2of4 PagelD 11660

AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
Northern District of Texas
National Rifle Association of America )
Plaintiff )
V. ) Civil Action No. 3:19-cv-2074G
Ackerman McQueen, Inc., et al. )
)
Defendant )

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: Joshua Powell
11552 Marquette Dr., New Buffalo, MI 49117-9224

 

(Name of person to whom this subpoena is directed)

of Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must promptly confer in good faith with the
party serving this subpoena about the following matters, or those set forth in an attachment, and you must designate one
or more officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about
these matters:

 

Place: Esquire Deposition Solutions, LLC Date and Time:
20 N. Clark Street, Suite 500 .
Chicago, IL 60602 06/30/2021 9:00 am

 

 

 

 

The deposition will be recorded by this method: _Stenographic transcription and video

 

©} Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
material:

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

CLERK OF COURT

OR
/s/ Brian E. Mason

 

 

Signature of Clerk or Deputy Clerk Attorney’s signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Defendant/Third-Party Plaintiff, Ackerman McQueen, Inc. , who issues or requests this subpoena, are:

Brian Mason, 300 Crescent Court, Suite 400, Dallas, Texas 75201, mason.brian@dorsey.com, 214-981-9900

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 3:19-cv-02074-G-BK Document 273 Filed 06/21/21 Page 3of4 PagelD 11661

AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No, 3:19-cv-2074G

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

© I served the subpoena by delivering a copy to the named individual as follows:

 

 

on (date) sor

 

( I returned the subpoena unexecuted because:

 

 

tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
Additional information regarding attempted service, etc.:
 

Case 3:19-cv-02074-G-BK Document 273 Filed 06/21/21 Page 4of4 PagelD 11662

AO 88A (Rev. 12/20) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a

subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research, development,
or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
